EU Annual report on human rights - French initiative at the UN on the decriminalisation of homosexuality (debate)
The next item is the joint debate on the Council and Commission statements on the EU Annual Report on Human Rights and on the French initiative at the UN on the decriminalisation of homosexuality.
We have one small problem: the Council representative, Mrs Yade, cannot join us yet. She is on an aeroplane somewhere near Strasbourg, but is unable to land. I suggest that we start with the Commission and then proceed to the debate, and that Mrs Yade be given the floor in due course.
Thank you, Madam President. (FR) Ladies and gentlemen, here we are again at the end of the year, on the occasion of the publication of the annual report on human rights.
This meeting takes on a special significance in this 60th anniversary year of the Universal Declaration of Human Rights. The Declaration, with the perfect simplicity of its 30 articles and the universal vision it embodies, has not aged. What is more, it is as relevant as ever in a world in which too many people continue to have their fundamental rights violated on a daily basis. Each one of these cases reminds us that so much remains to be done to make the rights established by the Declaration a tangible reality.
Like the whole European Parliament this morning, I too was very moved by the presence of most of the Sakharov Prize winners, and I was also very touched by the words of Mrs Bonner. I have the greatest admiration for all defenders of human rights.
Now, ladies and gentlemen, the annual report on human rights sets out the action taken by the European Union in pursuit of this goal. I should like to emphasise two significant developments and two challenges.
The first development I would like to mention is that the European Union has made good progress in 2008 in consolidating its external policy instruments, in order to tackle discrimination and violence against women. Beyond symbolic situations, such as that in the eastern Congo, violence against women still represents a global scourge.
The implementation of Security Council Resolutions 1325 'Women, peace and security' and 1820 'Violence against women' is still inadequate.
The Secretary-General of the United Nations, Ban Ki-moon, has just given a positive response to the request I put to him, with the backing of 40 women leaders, to organise a ministerial conference on the implementation of Resolution 1325 in 2010, and I am delighted about that.
From this perspective, we will strengthen the coordination of European instruments. The Council has just adopted a new overall approach to implement Resolutions 1325 and 1820, which applies both to operations relating to the European Security and Defence Policy, and Community instruments. This will help us to improve integration of the gender perspective, from prevention and crisis management to consolidation of peace and reconstruction.
In the same spirit, the European Union has just adopted, under the French Presidency, new European Union guidelines on the fight against violence and discrimination against women.
The second development that is close to my heart, concerns our dialogues on human rights. In 2008, we opened new dialogues with Kazakhstan, Kyrgyzstan, Turkmenistan and Tajikistan, thus achieving our goal of covering all central Asian countries. Similarly, this year we held two promising rounds of talks in our new dialogue with the African Union.
Lastly, we decided on the practical details of five new dialogues in Latin America. More than ever, we are determined to involve civil society in the preparation as well as the follow-up of dialogues. These dialogues are not simple - as shown by the recent dialogue with China - hence the importance of weighing up the impact of these efforts. We must establish how we can enhance the link between the political message and tangible actions on the ground.
This brings me on to the two challenges I mentioned earlier. Firstly, I would like to discuss the multilateral challenge. The work of the United Nations is absolutely vital as a guarantee of the universality of human rights. How can we enhance the effectiveness of the United Nations and our contribution to its work? Certainly, the European Union's commitment is yielding results, such as the support of a growing number of countries for the resolution on the death penalty, or the adoption of the resolutions on Iran, North Korea and Burma, initiatives launched or cosponsored by the European Union in New York.
In the context of today's joint statement by the Council and the Commission, I would like to confirm our support for the French imitative on sexual orientation. The Commission is ready to raise these issues, including the decriminalisation of homosexuality, in its contacts with third countries, in a context of mutual respect, sensitivity, and respective customs.
In Geneva, the universal periodic review process is beginning. These results, however, must not blind us to the increasing difficulty the European Union has in playing its role as bridge builder, in a UN environment that is more polarised, where countries act together in blocs. The recommendations of Mrs Andrikienė's report, which your House will be asked to adopt in January, will be helpful in taking our thinking on this further.
Finally, the second challenge is the challenge of effectiveness. The European Union is stepping up its activities in favour of human rights in a growing number of countries. How can we enhance our effectiveness? I believe that we must ensure that we enhance the linkage between our various instruments to serve our priorities, whether it be our political dialogue, our diplomatic action and the European instrument for democracy and human rights, electoral observation or even integration of the human rights aspect in our other external policies.
The goal of coherence, and therefore of enhanced effectiveness, should be a major concern for all institutions.
It would be unthinkable for the European Parliament to discuss human rights in the world today without mentioning Hu Jia. A few hours ago, we all participated in a moving ceremony which Hu Jia himself was unable to attend, but today people throughout the whole world will hear about his work and efforts to defend the rights of AIDS sufferers and to fight for environmental protection in China. I was in China a few weeks ago and convinced myself how right Hu Jia is to fight for environmental protection. Not to be able to see the sun in the sky because of the enormous amount of pollution is terrible. Today, we must also mention former Sakharov Prize winners: San Suu Kyi from Burma, Oswaldo Paya and Damas de Blanco. Today, we miss them all here in the European Parliament and once again we must discuss the unsatisfactory human rights situations in Burma and Cuba.
A week ago, we mentioned the 60th anniversary of the Universal Declaration of Human Rights, but today we must also acknowledge that not only do many countries fail to honour human rights, they blatantly violate them. We are debating the 2008 Annual Report on Human Rights in the World. It comprehensively reflects human rights problems. It is worth congratulating the European Council and the Commission for preparing this excellent document. I would like to stress several things. Firstly, as was mentioned by Mrs Ferrero-Waldner, the United Nations Human Rights Council and the European Union's role in it, as well as the general role of the United Nations in defending human rights throughout the world. Secondly, the European Union's policy landmarks on the death penalty and their implementation. Thirdly, human rights dialogues and consultations.
Colleagues, I feel it is especially important to get the United Nations Human Rights Council to use the mandate, given to it by the United Nations, unilaterally and purposefully in order to defend human rights and ensure the maximum transparency of institutions and the participation of civil society in its work. On behalf of us all, I would like to urge all European Union institutions to work together in harmony to defend human rights in the world.
Everything you have explained is absolutely right, Commissioner. We totally agree with it. We also agree with your conclusions: we need to be more consistent.
There is one point that I would like to emphasise, however, in the little speaking time we are allowed, regarding this question of consistency. A lot is demanded from Europe in the area of human rights around the world, and Europe is strongly criticised in the area of human rights around the world. People say that Europe applies its principles only when it is convenient to do so, or only for the benefit of its own citizens. The only response to these demands and criticisms lies in there being consistency between the EU's foreign and domestic policies in the area of human rights.
We cannot have credibility around the world if the measures we adopt in the management of immigration, in particular, and in our policies in response to the tragic events caused by terrorism, are not exemplary in terms of human rights.
That, Commissioner, is the basic, fundamental issue: consistency in human rights terms between the EU's foreign and domestic policies.
That said, two priorities perhaps need to be stressed, and I shall make use of the little time I have left. The fight against the death penalty is something that our contemporary generations may see culminate in success. That is a possible goal, and we must focus on it. Secondly, I am pleased that the feminisation of the European Union's human rights policy has been enhanced during this term of the French Presidency with a specific policy in this field of the human rights of women.
on behalf of the ALDE Group. - (IT) Madam President, ladies and gentlemen, I too would like to thank the rapporteur, Mrs Andrikienė, for the work she is doing on the question of the role of the European Union at the United Nations.
There is not time to go into detail about the entire report the Council presented on human rights. I think that a key issue is respect for our own rules and, in particular, of the mechanisms in place for the human rights clause in cooperation agreements, but we will have time to discuss and expand on this topic when we come to Mr Obiols i Germà's report.
In the short time I have left, I would, for the record, like to extend my compliments and congratulations to the French Presidency and Mrs Yade for having taken the initiative at the UN on the universal decriminalisation of homosexuality. I see this as a highly significant political initiative, to be praised all the more for the fact that the support of 60 states has already been secured.
We have heard from Mrs Ferrero-Waldner and we welcome her words and her commitment. It is important not only that the European Union is united on this but also that it should play a similar role to that which we played in involving other countries on other continents in order to achieve the universal moratorium on the death penalty. That has been the key strategy.
On this subject it should be noted that the Holy See, the Vatican State, acting not in its position as the religious entity with which we have a cultural dialogue, but as the state that sits as an observer at the United Nations, has launched a hard-line, critical offensive against the French initiative. With the frankness that is called for in international relations, I believe that we must remind the Vatican State that the decriminalisation of homosexuality is important to us, it is a question of human rights, and that the challenge they are mounting should be decisively rejected.
on behalf of the Verts/ALE Group. - (FR) Madam President, it is a real shame to hold this debate in the Council's absence, just as it is extremely regrettable - since it is not 15 minutes late, but three and a quarter hours late - to have awarded this Sakharov Prize without the Council being here with us today, together with the European Commission.
I should like to raise an urgent point. Yesterday, Israel denied the United Nations Special Rapporteur access to Palestinian territories. I believe that this is an extremely aggressive act that calls for an immediate response from the Council and the Commission and, particularly with regard to strengthening relations between the EU and Israel, the message must be absolutely clear and immediate.
This report - like every year, I would say - is both a good document since it constitutes a statement of activities that is extremely useful as a working document but, at the same time, it does not contain all the elements of critical analysis, impact assessments and the strategies adopted by the Council to integrate human rights fully into the framework, for instance, of our energy policies, our trade policies or our security policies.
Parliament undertook this exercise. It is a delicate exercise and what you hear is clearly not always pleasant. I must say, however, that the idea of a Sakharov Prize network, for example, was developed in this report and from this study. Today, this network is formed in this 20th anniversary declaration and many proposals are now on the table, including a Sakharov Prize office, Sakharov passports, and a Sakharov fund to support our prizes and human rights defenders throughout the world. There is no shortage of ideas.
I am delighted that this presentation was given together with the following report on fundamental rights in the Union. Mr Obiols i Germà is right. It is a vital task for the Union to link up its achievements, internally, and its objectives, externally. It is even a crucial guarantee of its credibility.
I would like to say that we must not fail to respond to the abundant criticisms emanating from all continents and all international organisations with regard to the European Union's asylum and immigration policy. We must not fail to respond to the complicity of Member States of the European Union in the fight against terrorism, which has allowed the rendition and torture of a number of presumed terrorists.
on behalf of the GUE/NGL Group. - (IT) Madam President, ladies and gentlemen, I have listened carefully to the Commissioner's statement. It is true, there have been several advances made, but yet again I must remind you, Commissioner, that the democratic clause, approved by Parliament three years ago now, has not yet been applied in trade agreements with all countries, as requested by Parliament.
Double standards are still used - tough with the weak and deferential with the strong, depending on what is most convenient for Europe in these trade agreements, but this double standard is also used in other situations. I refer to a subject that has already been touched on: I find the position taken by the Vatican State against the proposal to decriminalise homosexuality shameful and unacceptable. It is unacceptable that the European institutions should launch appeals almost every month against those states that continue to persecute people whose only crime is to be homosexual and yet for there to be silence when such a serious and prejudicial position on human rights is assumed by the Vatican and its representative at the UN.
This is a position that runs counter to the universal declaration of human rights, the 60th anniversary of which we are celebrating this year. The Vatican's statement goes against the fundamental point, which is that human rights are indivisible, universal and must be protected regardless of sexual orientation, race, skin colour, and so on.
I have asked the Chairman of the Subcommittee on Human Rights to call the Vatican State's representative to the EU to attend one of the subcommittee's meetings in order to answer for this behaviour and to discuss it with them. That is what we routinely do with all states that have diplomatic representation in the European Union. I would also like to make it clear that the attempt to backtrack by merely saying that France had not yet submitted the document was a real blunder because it does not change the facts: the Vatican State has not backed down on the serious statements it has issued.
- (PL) Madam President, let us reflect for a minute on the following: human rights, derived from written or unwritten social agreements and which sometimes refer to natural laws, provide the basis for social coexistence. There is no doubt that the reality is different.
The concept of human rights has now been expanded to cover new aspects, its definition has become semantically richer, and it is our task to defend these rights. It would seem that, globally, progress has been made in this field, but the sad fact remains that totalitarian regimes still exist today. We must fight for every person, every individual, every brave activist who represents the conscience of millions, as millions of people are often too afraid to speak out, even though they may be suffering. It seems that, at least, certain regimes are responding to our decisions by protesting against our resolutions and declarations which condemn their actions. We cannot allow ourselves to be intimidated by these responses. This is how awareness of human rights is raised. I would like to stress that the greater the awareness of these issues, the better the chance we stand of creating a common front with a view to building a just society.
Investing in human rights is a priority for my group, and it should be a priority for the entire European Parliament. Let the Sakharov Prize be our flag, representing our concern for the fundamental value of a normal and happy life for every single person on earth.
Madam President, the European Parliament should welcome the EU's annual report on human rights. Once again, however, we should call for more emphasis on the delivery of concrete results on the ground and of mainstreaming of human rights throughout the whole European Union system. I welcome the big achievement of the year - the EU-backed resolution on the moratorium on the death penalty put forward by our Portuguese Presidency colleagues - but still, over 1 200 people were executed in 24 countries throughout the world, and this campaign must continue.
Much remains to be done on mainstreaming. I regret that just last week, the Commission approved the GSP+ preferential trade status for 16 countries, despite documented evidence provided to the Commission of human rights abuses, labour law violations and even murder in countries such as Colombia and Sri Lanka.
Finally, looking to the future, the European Union should now look to discuss at an early stage with the incoming United States Administration their re-engagement with the UN Human Rights Council. We should agree clear objectives for the Council between now and the review by the General Assembly in 2011.
Madam President, may I first of all endorse what my colleague Marco Cappato has said, applauding the action at the UN to try and achieve the decriminalisation of homosexuality around the world. I also support that strongly.
I wanted to say a word - and I agree here with Hélène Flautre - about the absolutely scandalous absence of the Council and the presidency this morning at the Sakharov Prize ceremony. It was a great pity that the presidency was not present to hear the moving and courageous message from Hu Jia's wife. I think it might have led to certain thought-provoking reassessments of our relationship with China.
However, I also wanted to say a few words about torture. In June, the EU, on the International Day in Support of Victims of Torture, underlined the priority it attaches to the global eradication of torture, and encouraged all states to sign and ratify OPCAT, the optional protocol to the torture convention. So why have only nine EU States become full parties, with a further 12 in the process of ratification? What about the other six? Is there a common position? And, if not, why not?
In the same declaration in June, the EU condemned any action aimed at authorising torture and other forms of ill-treatment. Why, nearly two years on, is there still no sufficient and comprehensive response to Parliament's report on European cooperation with extraordinary rendition? It is from Washington that the truth is now going to come out, just as it is coming out from the Senate Armed Services Committee. If EU States do not come clean, their dirty secrets will be revealed anyway from across the Atlantic.
Lastly, why are we not responding to the request from the US, and from the Portuguese Foreign Minister, to help resettle Guantánamo detainees? We should help incoming President Obama to close this appalling chapter in America's and Europe's history.
Madam President, the report we are considering today covers a number of topics that relate directly to the Israel-Palestinian situation. Of the 12 European Neighbourhood Policy action plans mentioned, two are for Israel and the occupied Palestinian Territory.
Specifically in relation to these, the report says that there has been 'a significant deterioration in the human rights situation, in particular as regards the right to life and personal security and the right to personal freedom and safety (especially relating to arrest, detention, search procedures, and torture and ill-treatment during interrogation). Both Palestinian and Israeli authorities are responsible for human rights violations'.
I have been very heartened by the reasoned and considered nature of much of the correspondence I have received from people who are obviously very passionate and moved by the troubling situation in the region. These matters are being raised generally with Israel in the regular political dialogue meetings, and specifically in meetings of the EU-Israel informal working group on human rights.
It is because of this that I broadly support a continuing dialogue with Israel, while strongly condemning human rights abuses on both sides. Meanwhile, let us continue to assist the suffering people of Gaza and the West Bank by effective aid.
We have a road map in which the EU and the US are involved. With the election of a new US President, it is time to move this issue to the top of our external affairs agenda. We must bring about a two-state solution, with full respect for human rights and all UN resolutions, with great urgency.
Madam President, the Sakharov Prize awarded by this Parliament to Hu Jia, on behalf of all defenders of the people in China and Tibet, puts human rights at the centre of EU-China relations, regardless of the wish of rulers in Europe or Beijing.
As other colleagues have said, the EU cannot promote the rule of law and human rights worldwide if it is not consistent in upholding them in Europe and in Europe's external relations. Regrettably, the 2008 Annual Report on Human Rights demonstrates that European governments and institutions persist in hiding the truth about European connivance with the abhorrent practices of the Bush Administration in subtracting from justice and in subcontracting torture for thousands of men, and even children, detained for years in Guantánamo and in secret prisons. Shamefully, reference to this in the chapter about EU Troika and US consultations in human rights is limited to EU concern about 'certain practices and policies of the US in the framework of the fight against terrorism'. This speaks volumes about double standards, hypocrisy and cover-up. Until Europeans assume their responsibilities and cooperate with President-elect Obama to expose the truth, close Guantánamo and the secret prisons, and compensate victims, Europe will not regain moral authority, political credibility or efficiency in promoting human rights.
Madam President, we are rightly celebrating the 20 years of the Sakharov Prize, which rightly highlights the bravery of so many people who have put their lives at risk for the right to speak and for human rights.
But this is about more than just speeches. As one famous Irishman said, all it takes for evil to triumph is for good men to do nothing. I was speaking yesterday to one of the prize winners, Mr Salih Osman, who told me that air strikes on civilians still continue in Darfur and there is little protection of innocent people. Yes, some progress has been made in the sense that the ICC is acting, but a lot more needs to be done, and Europe needs to be doing a lot more.
I hope that the new impetus that the inauguration of Barack Obama as President of the United States will bring will renew international efforts, cooperation and action - real action such as the support for the establishment of a no-fly zone over Darfur - and that in the new year, we will finally begin to live up to our fine words and to our moral obligation. Already we have stood by and seen Zimbabwe, once the breadbasket of Africa, become the basket case of the continent. How much more often do we have to say, 'never again'?
- (PL) Madam President, I have spoken many times on the subject of human rights, particularly the rights of women and children, as well as on making European Union citizens more aware of issues relating to their rights or the fight against discrimination. We also have to insist that countries wishing to join the European Union respect fundamental human rights, in accordance with the Copenhagen criteria, which would have a positive impact on the lives of millions of people in Europe and throughout the world. The Member States should lead by example.
This matter is inextricably linked to the following issue - I would like to express my concern regarding the way in which the German youth services, known as the Jugendamt, operate. In Poland, a case very recently came to light involving a mother who, together with her son, was forced to hide from the child's father as she feared that he, a German citizen, would take the boy away from her. The European Commission should investigate the activities of these services to assess their compliance with standards laid down by the European Union.
(PL) Madam President, democracy in Europe is based on providing effective protection for fundamental rights and ensuring that they are promoted. Doing so plays an important role in consolidating a European area of freedom, security and justice. The need to ensure that fundamental rights are protected stems from the shared constitutional traditions in the Member States, the European Convention for the Protection of Human Rights and Fundamental Freedoms, as well as other legislation in the field of international law.
I am of the opinion that all European policy objectives should aim to uphold the fundamental rights which are enshrined in provisions of the Lisbon Treaty. I would also like to underline that we cannot restrict our political activities in the field of fundamental rights to cases that attract most public attention. In order to maintain the European Union's credibility in the world, it is important to avoid double standards in our foreign and home policies.
(DE) Madam President, this comprehensive report makes clear how many human rights violations take place in the world every day. This is particularly alarming 60 years after the proclamation of the Universal Declaration of Human Rights, and is a call to us to redouble our efforts. For this reason, too, I advocate elevating the present Subcommittee on Human Rights to the status of full committee.
Today we awarded the Sakharov Prize to Hu Jia, who champions the causes of human rights and the environment in China. Since he is in prison, however, he was unable to receive it in person. This brings shame on China. In addition, tomorrow this House will be debating human rights violations in Russia. Our relations with both of these countries must attach greater importance not only to economic interests but also, in particular, to human rights.
We call for freedom for Hu Jia in China and for Mikhail Khodorkovsky in Russia.
Madam President, in the debate on gay rights, I do have to say that it seems to me there is a total neglect of the infringement of freedom of expression of many and, in particular, freedom to express religious opinion on the subject.
People of faith, accepting the teaching of the Bible on the subject of homosexuality, are vilified, nay, persecuted for daring to express their opinions of conscience and conviction. In Sweden, we have seen a pastor prosecuted for quoting the Bible. In my country, a church advert reciting scripture has been banned.
Yet at the Gay Pride parade in Belfast last year, a placard could be carried declaring 'Jesus is a fag', and no action was taken to deal with that inflammatory hate crime. Why? Because it seems to me the rights of this cosseted group are elevated above those of all others, and that is wrong.
Madam President, I wish to raise an issue which seems to be taboo in the EU institutions, and that is the issue of colonisation. I am talking about colonies held by EU Member States, for example Britain and France, which between them have dozens of colonies around the world, two of them in my own country, Cyprus, yet these people have no democratic rights to elect a government to govern them. Most of them are governed by governors appointed, for example, by the Queen of England. Every time I ask Mrs Ferrero-Waldner or anybody else in the Commission, they close their eyes, they close their mouths and their ears and give no proper answer.
Madam Commissioner, I challenge you to answer here today: Do you approve of EU Member States having colonies in the world in the 21st century?
Member of the Commission. - Madam President, let me first say that I understand that our colleague, Rama Yade, has experienced difficulty getting here. Yesterday, I myself had to wait five hours for my flight to Strasbourg. Maybe she is having the same difficulties, so bear with her - this is force majeure, after all.
(Interjection from the floor: 'Travelling circus!')
Well, five hours is not normal. I am just saying that I do not know exactly what has happened to her, but that was what happened to me, and I was very glad that I did not have an appointment yesterday, because the same thing could have happened to me too. I just wanted to express my solidarity on this point.
Second, this human rights dialogue and the report on human rights constitute one of our basic major concerns. I would just like to show you the new EU report. When I started as Commissioner, we had separate reports from the Council and the Commission and now I am very happy to show you that the Council and the Commission have drawn up this report together. The foreword is by Bernard Kouchner, Javier Solana and myself. I think it is very important to show that here we are really working together.
As I said in my introductory remarks, we are trying very hard to go forward on the path of promoting human rights. However, we also know that the glass can be half full or half empty. A lot remains to be done, and it was very moving to see so many defenders of human rights here this morning. I spoke of Elena Bonner, but I could have spoken of any of them, and of course the video of Hu Jia's wife was very moving: she has shown great courage.
I would like to reply to some of the questions. I cannot answer every question on behalf of the Commission, but I shall go into as much detail as I can.
First, concerning the death penalty, let me say that I have taken up this issue very forcefully. I am totally against the death penalty, and throughout this year we have given massive support in the UN for the resolution on a moratorium in more countries. But, yes, the problem is still there: many executions are still being carried out by a small number - Iran on the one hand, unfortunately China, and there are many others. We have to go on fighting against that by raising it in every dialogue. It is most important that we do that: every person who is executed is one too many.
Let me say in this context that we were all working against the execution of Wo Weihan. Sadly, he was executed on the very day of the EU human rights dialogue with China. This was a terrible example of not listening to each other.
Second, let me say to Mr Agnoletto that human rights clauses are indeed very important. At this very moment, Member States and the Commission are currently undertaking a wide-ranging review of the EU's policy on standard political clauses in external agreements in general, in order to strike the right balance between key, 'untouchable' principles of the European Union on the one hand and, on the other, the need for a certain flexibility to negotiate on various parts, because we need to try and reach agreement.
This review is on-going. It would be a little premature for me to comment on the outcome at this stage because we are not yet at an end result, but the use of the human rights clause is one issue that is being carefully considered. But political clauses in all political agreements, and in trade and sectoral agreements of different kinds, are there and they have to be there.
My next point concerns the Human Rights Council. Mrs Andrikienė, I agree that there could be many improvements and, therefore, we will have to insist on having special rapporteurs and perhaps also country resolutions; I think this could help. I also find it very positive that all countries are scrutinised every four years and that there is also involvement by civil society. I must say that, up to now, we have seen that countries have been quite seriously prepared. That is something positive, and the discussion in depth is there and should continue. We all know that things are not perfect, but we can go on and make further improvements.
Let me say a word on China and human rights. I am always, as Commissioner responsible for relations with China among other countries, very open to building a strong relationship with China based on mutual respect. However, I also have to tell you that I am concerned by what I perceive as a certain toughening of the Chinese position on human rights, as seen by the execution of Wo Weihan on the day of the human rights dialogue.
This has been confirmed by what we have heard today and in recent days, such as the suppression of demonstrations in Beijing on the 60th Anniversary of the Universal Declaration of Human Rights - there was a presidency statement concerning that; the blocking of foreign websites - for instance, the BBC website; and a very negative report by the United Nations Committee on Torture three weeks ago.
However, I would also like to take up the words of Zeng Jinyan, Hu Jia's wife, this morning, who said that China is moving in great steps towards an open and democratic society. I think this movement is going on. There are many other things, much has been done for instance over recent years by China, for example, on labour rights. It is important that there has been some progress, but many other problems persist, particularly concerning implementation. Sometimes, even when things are written, as we have heard today, many of them still have to be implemented.
I therefore reiterate that we stand ready, for instance, to provide expertise on further legislative reforms. As President Pöttering said, China is a great country. We have many common interests and need to work together, but I think that we, the European Union, should not take hasty decisions. We have to reflect on the recent negative signals sent by China on human rights that are damaging our mutual trust. I think that it is now for China to send some positive signals to rebuild this trust.
As regards Guantánamo, we have called repeatedly in the many debates held here, in which I also participated, for the closure of Guantánamo. Naturally, we also welcome President-elect Barack Obama's statement that he will take steps to close the detention centre quickly.
We are willing to work with the US Administration to find ways to deal with the practical issues which will arise when Guantánamo is closed, such as the resettlement of prisoners in third countries. For instance, the European Union has recently expressed its concerns regarding secret detention, and we hope that the President-elect will then address this issue and Member States will be able to answer. I cannot speak for the Member States as such.
On the situation in the Middle East, particularly in Gaza, I very much regret the return to violence in recent days; the five months of calm achieved by the truce were unfortunately too short, but they were very welcome. It has been very difficult to watch the return of violence. We have condemned the recent rocket attacks from Gaza but we have, at the same time, condemned the closing of the crossings.
I myself asked the Israeli Ambassador to come to my office. I clearly expressed my concerns about the question in Gaza. We could not give the fuel that we normally fund, we could not enable UNRWA to do what they are normally doing. The day before yesterday I was in New York, and we spoke with Ban Ki-moon, the UN Secretary-General, on that subject. President of the Council Kouchner and I wrote a letter to the Israeli authorities in order to get funding going. We are very much monitoring the situation. Unfortunately, it is not at all easy, and in all our dialogues and consultations, we always mention these things.
I would now like to say something on the coherence that has been mentioned between external and internal policies. Yes, I think it is true. This is a point that we have to take. This has been taken up with Jacques Barrot. He has tried to go forward on the question of migration in a way which pays much more attention to human rights. I think this builds up our credibility, but a lot is also within Member States' competence which means it is not that easy.
I greet State Secretary, Mrs Rama Yade.
I can only say that human rights dialogues are reciprocal: that means we also tackle human rights issues in the European Union, and we have JLS experts within the different Member States.
There is also a UN Commissioner for human rights envisaging creating an office in Brussels, so we are trying to enhance the coherence between internal and external policies.
I shall stop here. I am sorry I cannot say anything on colonisation. That is a matter for the Member States. You know it very well.
(Interjection by Marios Matsakis)
I am sorry, but it is not within the competence of the Commission to enter into this question.
Madam President, Commissioner, ladies and gentlemen, I am very pleased to represent the French Presidency of the Council of the European Union, and to tell you of the advances that have been made in recent months on the issue of human rights.
Since you pointed it out, I should like to focus specifically on the major role of the guidelines as a guide for the action taken by the European Union on the ground.
While just this year we were celebrating the twentieth anniversary of the United Nations Declaration on Human Rights Defenders, it should be remembered that the European Union has specifically mobilised itself and stepped up activities in favour of human rights defenders, whether through action or public declarations. The European Union has also updated its own guidelines on this issue so as to bolster its support of men and women who fight daily so that the universality of human rights can prevail.
In addition to existing issues, this year we have produced draft guidelines on violence and discrimination against women.
I am delighted that MEPs are satisfied with it. These guidelines were adopted by the Council on 8 December. This was one of the priorities of the French Presidency of the Union.
In the same spirit, I would also like to welcome the adoption, by the Council, of new documents on the implementation of Resolutions 1325 and 1820 of the United Nations Security Council, which will enable foreign policy, security policy and defence policy operations to get a firm grip on the problem of sexual violence during armed conflicts, but also to strengthen the active participation of women in rebuilding societies emerging from conflict.
The 2008 report, which was produced by the Union and which mentions the action taken by the European Union and its successes, also concerns the fight against the death penalty. Thus, a resolution that was transregional, but submitted on the initiative of the European Union, calling for the implementation of a universal moratorium on the death penalty, was adopted by the United Nations General Assembly in December 2007. This success has also just been extended by the adoption, with a comfortable majority, of a new resolution that essentially follows up on the same issue, at the 63rd session of the General Assembly, which is taking place at the moment.
The European Union is also conducting around 30 dialogues and consultations on human rights with third countries, including China, central Asian countries and the African Union, and new dialogues have been initiated in the last six months.
The Union's report also sets out the particularly active role of the European Union in the competent international forums on human rights, that is to say, in the Third Committee of the United Nations General Assembly or the Human Rights Council.
And as regards the issues of Darfur, Burma or the food crisis, the Human Rights Council has managed to show that it is responsive, although there is still much to do to strengthen its credibility and its effectiveness.
I am aware that your Committee on Foreign Affairs adopted, at the beginning of December, Mrs Andrikienė's draft report, which advocates strengthening the Human Rights Council and particularly the role the European Union plays within it. I can assure you that the Council shares this vision.
Similarly, we must remain particularly careful that the Human Rights Council, and other multilateral forums, do not become conceptual Trojan horses that would undermine the universality of human rights. In this way, the European Union, which embarked on the process of monitoring the Durban conference on racism in 2001, will be extremely careful that this process does not lead to texts that have already been negotiated and adopted being revisited, or to concepts, such as the defamation of religions, being recognised, to the detriment of freedom of expression. Please be assured that the European Union will not move on this point.
There is another issue that I would like to raise, which is the fight against impunity. You are aware that this year, we are celebrating the tenth anniversary of the adoption of the Rome Statute of the International Criminal Court. It is therefore important that, in the name of European values, we reaffirm our commitment to the fight against impunity, since there is no peace without justice. That is what the European Union affirms, without hesitation, by offering its political and financial support to international criminal justice, ad hoc tribunals or the International Criminal Court. The European Union has thus conducted awareness-raising campaigns in third countries so that they adhere to the Rome Statute, negotiated the inclusion, in agreements with third countries, of clauses making it compulsory to sign up to the Rome Statute, or adopted declarations reiterating the obligation on the Sudanese Government to cooperate fully with the International Criminal Court.
I would like to finish my speech by raising the issue of the decriminalisation of homosexuality. Tomorrow, I will go to New York to take this draft, backed by many European nations, which calls for the universal decriminalisation of homosexuality.
I would remind you, ladies and gentlemen, that homosexuality remains a crime in 90 countries around the world, and is punishable by the death penalty in six of those. That means that men and women are not able to express their sexual identity freely, without risking prison or being brought before the courts. That is why we can be proud of this initiative which, in the past, Norway had raised in 2006, and tomorrow I will therefore go to New York to represent us in order to finalise this text, and gauge our support in the hope that we will have more than we did two years ago. At that point, we will indeed see whether as many states as possible support this initiative.
Before going on with our debates, I should like to offer my apologies, Madam President, Commissioner, ladies and gentlemen, for arriving late. My plane took off later than scheduled, which is why I was late. I am truly sorry about that, but I feel that the continuation of our debates will enable us to have exchanges that are all the more intense.
The debate is closed.
Written statements (Rule 142)
in writing. - Mainstreaming human rights has been the core issue in last years. I welcome including also the ESDP into this process. Truly, it is crucial that human rights will be taken into account in every EU action.
Nevertheless, there is a need to emphasise that mainstreaming human rights in relations with third countries should apply to every EU partner without exception. I can refer to one of the latest cases where human rights were included in the trade agreement with Montenegro. At the same time, your report underlines that systematic and grave violations of human rights are continuing on a day-to-day basis in China, Russia, Iran and other countries, yet these facts are really not taken into account while developing economic relations with such states. it is unacceptable that the same rules are being applied differently on different cases.
Therefore, I strongly urge the Council and the Commission to mainstream human rights in all issues negotiated with China, Russia, Iran and others. Sadly, we have to conclude that the human rights dialogue is not taken seriously for example by the Russian side. I call on the EU institutions to be demanding and consistent in representing and defending the core values of the union everywhere.
in writing. - (HU) I welcome the Commission's latest report on human rights. First, because the part dealing with the protection of minorities also devotes attention to Europe's largest transnational minority, the Roma. I find it interesting, however, that although racist attacks and other ethnically motivated crimes are increasing in Western and Central Europe as well, the report focuses mostly on the Balkans, that is, on south-eastern Europe. It is not only in countries that aspire to join the European Union that there is much work to be done, but in our own backyard as well. Moreover, I think that we still do not have a cross-border initiative that would collectively remedy the concerns of transnational minorities. In my view, an examination of the rights of a population of 10 million would have deserved even a chapter of its own in the report, emphasising that we are not talking about a single homogeneous ethnic group. I also regret the absence of a study of the social impact of the economic crisis, since in such cases, it is always the vulnerable social groups who are in danger. However, I consider the development of disability issues in Europe to be deserving of attention. It is commendable that the Commission is now working on the draft of Council decisions concerning the adoption of the United Nations Convention of 8 August 2008 on the Rights of Persons with Disabilities and its optional Protocol. With regard to its content, the Convention represents a significant change, since it treats disability not only as a social and health issue but also as a legal and a human rights question. This document will make things easier for 650 million people with disabilities worldwide, 50 million of whom are Europeans. I consider it important that we should promote, protect and guarantee full and equal respect for all human rights and freedoms of our fellow citizens living with disabilities.
The European Union is one of the main international human rights actors. The Union's work is considerable, speaking, as it does, on behalf of human rights, providing development aid, and defending the values of democracy. The EU Annual Report on Human Rights, which has just been published, examines the Union's multifunctional work in the field of human rights.
The EU's human rights report for 2008 mentions the many positive steps that have been taken to establish human rights globally. Unfortunately, these steps are still small ones in proportion to the situation overall, and there is a considerable amount of work still needed, so that fundamental human rights can become a reality equally the world over.
UN Secretary-General Ban Ki-moon reminded us all last week, speaking on the 60th anniversary of the UN Universal Declaration of Human Rights, that the Declaration of Human Rights is needed just as badly today as when it was drafted in 1948. He said: 'The challenges we face today are as daunting as those that confronted the Declaration's drafters'.
Despite all its important work, the EU really ought to stop and seriously examine its actions in the field of human rights. Regrettably, its human rights policy still lacks the sort of determination, coherence and persistence that are expected of a strong human rights player.
A halt should be brought to the gradual whittling away of human rights internationally. As a values-based union of states, the EU has a special duty to ensure that human rights are established worldwide. Declarations alone, without concrete action, are just hollow words.